Title: To George Washington from Major General Nathanael Greene, 24 October 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Fort Lee [N.J.] Octr 24. 1776

Inclosed you have a Copy of the Letter in answer to mine, to Congress, relative to Cartridges; As soon as the Cartridges comes up they shall be forwarded—Colonel Biddle has wrote to Amboy for Ninety thousand that are at that Post.
We have collected all the Waggons in our power and sent over—Our people have had extream hard duty, the common Guards, common fatigue, and the extraordinary Guards, and extraordinary fatigue for the removal of the Stores, and forwarding the Provisions, has kept every man on duty.
General Putnam requested a party of men, to reinforce them at Mount Washington; I sent between two and three Hundred of Colonel Durkees Regiment; please to inform me whether your Excellency approves thereof.
We shall get a sufficient Quantity of Provisions over to day for the Garrison at Fort Washington, General Mifflin thinks it not advisable to pull the Barracks down yet. he has hopes of our Armys returning to that Ground for Winter Quarters I think this woud be runing too great a risque, to leave them standing in expectation of such an event, their being several strong Fortifications in and about Kings Bridge if the Enemy should throw in a thousand or fifteen hundred men, they could cut of our communication effectually; and as the state of the Barracks are, they woud find exceeding good cover for the men—But if we were to take the Barracks down, if the Boards were not removed, it wou’d in a great measure deprive them of that advantage—However I have not had it in my power to do either as yet.
I have directed all the Waggons that are on the other side to be employ’d in picking up the scatterd boards about the encampments—I believe from what I saw yesterday, in riding over the Ground they will amount to many thousands; as soon as we have got these togather, I purpose to begin upon the Barracks, in the mean time shou’d be glad to know if your Excellency has any other orders to give respecting the business.
I have directed the Commissary and Quarter Master Generals of this department to lay in Provisions, and Provinder, upon the back Road to Philadelphia for twenty thousand Men for three Months, the principle Magazine will be at Equacanack—I shall Fortify it as soon as possible and secure that Post, and the pass at the Bridge which is now repair’d and fit for an Army to pass over with Baggage and Artillery.
I rejoice to hear of the defeat of that vile Traytor Major Rogers and his party of Tories; tho’ I am exceeding sorry to hear it cost us so

brave an Officer as Major Greene. I am with great Respect you[r] Excellencys Obedt Servt

Nathanael Greene

